Title: From John Adams to Stephen Moore, 26 September 1798
From: Adams, John
To: Moore, Stephen


To the Officers and Soldiers in the Sixth Brigade of the third Division of North Carolina MilitiaGentlemen
Quincy September 26. 1798



An Address from Seven thousand two hundred and Ninety four Men, a Number Sufficient to compose a respectable Army, giving Assurance of their Approbation of Public Measures, and their Determination as Men and Soldiers to Support them, with their Lives and Fortunes, must be a pleasing Appearance to every Lover of his Country. There is no Part of the Union from which, such Sentiments could be received with more cordial Satisfaction, than from the virtuous Cultivators and independent Planters of the populous and powerfull state of North Carolina. It is happy for Us, and it will be fortunate for the Cause of free Government, that Americans can still unite in the most heartfelt Satisfaction, at seeing the military reins placed in the hands of the present Commander in Chief. Your Prayers for my Life, Health, and Prosperity, demand my best Thanks and a Sincere return of mine for yours with the same sincerity of heart.

John Adams